                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TOMMIE THREATT, #106218,

              Plaintiff,
                                                   File no: 1:18-CV-96
v.
                                                   HON. ROBERT J. JONKER
SCOTT HOLMES, M.D., et al.,

              Defendants.
                                   /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on (ECF No. 61). The Report and Recommendation was duly served

on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 61) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motions for summary judgment (ECF Nos.

26, 33, 51) are GRANTED.

        IT IS FURTHER ORDERED Plaintiff’s claims against Defendants Smith and Stevens are

DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter.       See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   February 12, 2019                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
